DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/6/2020 has been entered.
 
The following non-final Office Action (“Action”) is in reply to the Response filed 10/6/2020 (“Oct. Resp.”), which was entered with the filing of the Request for Continued Examination on 11/6/2020. In the Oct. Resp., claims 1-64 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The previously presented claim rejections under 35 U.S.C. § 112(a) for lack of written description have been withdrawn in light of the arguments submitted in the Oct. Resp. at 13-14 and the corresponding claim amendments submitted in the Oct. Resp.

The amendments to independent claims 1, 20, 33, and 52 submitted in the Oct. Resp., along with the corresponding argument on pages 15-16, are persuasive and overcome the use of Jung (U.S. Pat. Appl. Publ’n No. 2018/0279380) as an anticipatory reference.

Applicant also argues that the limitations of claims 32 and 64 are not taught in Jung, at least not in paragraph [0041]. Oct. Resp. at 16. While this argument is not necessarily agreed with since configuration information, such as the RA-RNTI, is based on a selected SS block, the rejection has been updated as below, and thus, this argument is moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 13, 14, 16-23, 26-28, 30-39, 42, 45, 46, 48-55, 58-60, and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied U.S. Pat. Appl. Publ’n No. 2018/0279380, to Jung et al. (“Jung”), in view of newly cited U.S. Pat. Appl. Publ’n No. 2019/0090282, to Shi et al. (“Shi”).

Regarding claim 33, Jung teaches:
An apparatus for wireless communication, comprising: 2a processor; 3memory in electronic communication with the processor; and 4instructions stored in the memory and executable by the processor (Jung, Figs. 1, 11, user equipment (UE) 110 is a wireless device 1100 with controller 1120, and memory 1150 that stores instructions executable by the controller 1120, ¶¶ [0061-0066]) to cause the 5apparatus to:
6receive, at a user equipment (UE), a synchronization signal block (SSB) of a 7plurality of SSBs transmitted by a base station (Jung, Fig. 8, step 810, ¶ [0039]);
8identify random access resources for transmitting a random access preamble 9based at least in part on the received SSB (Jung, Fig. 8, step 840, ¶ [0039]);
10transmit the random access preamble to the base station using the random 11access resources (Jung, Fig. 8, step 860, ¶ [0039]); 
12monitor for [a random access response] from the base station within a control 13channel that includes cyclic redundancy check bits scrambled by a random access radio network temporary identifier (RA-RNTI) (Jung, Fig. 8, step 880, ¶ [0041]);
…Attorney Docket No. PN554.01 (93519.1923)Qualcomm Ref. No. 180248
5815determine the RA-RNTI for the UE based at least in part on the one or more of the 16identified random access resources, the SSB, or an SSB index of the SSB; and 17decode the control channel based at least in part on the RA-RNTI (Jung, ¶ [0041]); and
decode one … of the [random access response] based at least in part on the RA-RNTI (Jung, Fig. 8, step 880, ¶¶ [0041-0042]).decode

Jung does not teach that “a plurality of random access response messages” are monitored for, as further claimed, or “identifying, based at least in part on the monitoring, two or more random access responses”. Shi remedies this and teaches that “a plurality of random access response messages” may be monitored for and identified. Shi, Fig. 3, step 308, ¶¶ [0098-0099]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in the system of Jung, monitor for and identify a plurality of random access response messages, as in Shi, to accommodate more user terminals and thus more efficiently using the wireless resources. See Shi, ¶¶ [0009-0010].

Regarding claim 1, there is recited a method with steps that are virtually identical to the functions performed by the apparatus of claim 33. As a result, claim 1 is rejected as obvious over Jung in view of Shi under 35 U.S.C. § 103 for the same reasons as in claim 33.

Regarding claims 2 and 34, which depend from claims 1 and 33, respectively, Jung further teaches “the instructions to determine the 2RA-RNTI for the UE are further executable to: 3determine the RA-RNTI based at least in part on a symbol index within a slot,” as recited in claim 34 and similarly in claim 2. Jung, ¶ [0030].

Regarding claims 3 and 35, which depend from claims 1 and 33, respectively, Jung further teaches “the instructions to determine the 2RA-RNTI for the UE are further executable to: 3determine the RA-RNTI based at least in part on a slot index within a 4subframe,” as recited in claim 35 and similarly in claim 3. Jung, ¶ [0030].

Regarding claims 4 and 36, which depend from claims 1 and 33, respectively, Shi further teaches “identifying that a first random access response of the two or more random access responses , corresponding to a first random access resource, is for a first subset of a plurality of UEs that includes the UE, and that a second random access response of the two or more random access responses, corresponding to the first random access resource, is for a second subset of the plurality of UEs”, as recited in both claims 4 and 36. Shi, ¶¶ [0098-0099], each random access response (RAR) is for a particular UE, where each UE makes up a subset of the plurality of UEs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in the system of Jung, generate and transmit a plurality of random access response messages, as in Shi, to See Shi, ¶¶ [0009-0010].

Regarding claims 5 and 37, which depend from claims 1 and 33, respectively, Jung further teaches “the RA-RNTI is determined based 2at least in part on the SSB index when a set of SSBs are mapped to a single random access 3resource,” as recited in claim 37 and similarly in claim 5. Jung, Fig. 6, ¶ [0030].

Regarding claims 6 and 38, which depend from claims 5 and 38, respectively, Jung further teaches “the SSB index is a relative SSB 2index among the set of SSBs that are mapped to the single random access resource,” as recited in claims 6 and 38. Jung, Fig. 6, ¶ [0030].

Regarding claims 7 and 39, which depend from claims 1 and 33, respectively, Jung further teaches “the RA-RNTI is independent from 2the SSB index of the SSB when a single SSB is mapped to a single random access resource,” as recited in both claims 7 and 39. Jung, ¶¶ [0018-0019], [0023].

Regarding claims 10 and 42, which depend from claims 1 and 33, respectively, Jung further teaches “a single random access response 2message, corresponding to a first random access resource, contains information for each UE 3that transmits a random access preamble within the first random access resource,” as recited in both claims 10 and 42. Jung, Fig. 8, step 880, ¶ [0041].

Regarding claims 13 and 45, which depend from claims 1 and 33, respectively, Jung further teaches “a first random access response 2message includes an indication of one or more preamble IDs, one or more SSs, one or more 3random access resources, or any combination thereof, for which the first Jung, ¶¶ [0035-0036], [0041-0043].

Regarding claims 14 and 46, which depend from claims 13 and 45, respectively, Jung further teaches “the indication comprises a flag, a 2bitmap identifying preambles, SSBs, random access resources, specific information for 3additional random access response messages, or any combination thereof,” as recited in both claims 14 and 46. Jung, ¶¶ [0031], [0035], [0036].

Regarding claims 16 and 48, which depend from claims 1 and 33, respectively, Jung further teaches “the instructions are further 2executable to: 3identify configuration information that indicates whether one or multiple RA- 4RNTIs are configured for one or more SSB, whether single or multiple random access 5response messages may be received based on the random access preamble, or any 6combination thereof,” as recited in claim 48 and similarly in claim 16. Jung, ¶¶ [0018-0019], [0023].

Regarding claims 17 and 49, which depend from claims 16 and 48, respectively, Jung further teaches “the configuration information is predetermined configuration information, is received from the base station, is received from Attorney Docket No. PN554.01 (93519.1923)Qualcomm Ref. No. 180248 60 3an upper layer, is based on a capability of the UE, is received from a different base station, is 4periodically updated by one of the base station or the different base station, or any combination thereof,” as recited in claims 17 and 49. Jung, ¶¶ [0018-0019], [0023], [0053].

Regarding claims 18 and 50, which depend from claims 16 and 48, respectively, Jung further teaches “different SSBs of the plurality of 2SSBs may have different configuration information,” as recited in both claims 18 and 50. Jung, ¶ [0041].

Regarding claims 19 and 51, which depend from claims 16 and 48, respectively, Jung further teaches “the configuration information is 2based on a number of actually transmitted SSBs,” as recited in both claims 19 and 51. Jung, ¶ [0041].

Regarding claim 52, Jung teaches:
An apparatus for wireless communication, comprising: 2a processor; 3memory in electronic communication with the processor; and 4instructions stored in the memory and executable by the processor (Jung, Figs. 1, 11, either network entity (i.e., base station) 120, 125 is a wireless device 1100 with controller 1120, and memory 1150 that stores instructions executable by the controller 1120, ¶¶ [0002], [0061-0066]) to cause the 5apparatus to: 
6identify, at a base station, a configuration for random access resources associated with one or 7more synchronization signal blocks (SSBs), a number of random access responses that are to 8be transmitted that are associated with one or more random access resources, and a random 9access radio network temporary identifier (RA-RNTI) for a control channel transmission 10associated with the number of random access responses (Jung, Fig. 10, steps 1020, 1040, ¶ [0051], at least configuration information with at least one RACH based on at least one SS block indicates a number of random access responses by way of the at least one preamble and a RA-RNTI is identified by a base station, i.e., NE, see ¶ [0002]); 
11transmit a plurality of SSBs to at least a first user equipment (UE) (Jung, Fig. 10, step 1010, ¶ [0051]); 
12receive a random access preamble from at least the first UE via a first random 13access resource (Jung, Fig. 10, step 1030, ¶ [0051]); 
14identify one or more SSBs associated with the random access preamble based 15at least in part on the configuration of the random access resources and the first random 16access resource (Jung, Fig. 10, step 1040, ¶ [0051]);
17generate [a random access response message] based at least in part 18on the random access preamble, [the random access response message] including 19information for at least the first UE, wherein the RA-RNTI is determined based at least in 20part on one or more of the random access resources, the SSB, or an SSB index of the SSB, 21used for associated random access preambles from one or more UEs (Jung, Fig. 10, steps 1040, 1050, ¶ [0051]);
transmit configuration information that configures the UE to receive multiple random access response messages (Jung, Fig. 10, ¶¶ [0031], [0051-0053]); and
22transmit, based at least in part on the configuration information, [the random access response message] within a control 23channel that includes cyclic redundancy check bits scrambled by the RA-RNTI (Jung, Fig. 10, step 1050, ¶¶ [0051-0052]).

Shi, Fig. 3, step 308, ¶¶ [0098-0099]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in the system of Jung, generate and transmit a plurality of random access response messages, as in Shi, to accommodate more user terminals and thus more efficiently using the wireless resources. See Shi, ¶¶ [0009-0010].

Regarding claim 20, there is recited a method with steps that are virtually identical to the functions performed by the apparatus of claim 52. As a result, claim 20 is rejected as obvious over Jung in view of Shi under 35 U.S.C. § 103 for the same reasons as in claim 52.

Regarding claims 21 and 53, which depend from claims 20 and 52, respectively, Jung further teaches “the RA-RNTI for the one or more UEs is determined based at least in part on a symbol within a slot,” as recited in both claims. Jung, ¶ [0030].

Regarding claims 22 and 54, which depend from claims 20 and 52, respectively, Jung further teaches “the RA-RNTI for the one or more 2UEs is determined based at least in part on a slot index within a subframe,” as recited in both claims. Jung, ¶ [0030].

Regarding claims 23 and 55, which depend from claims 20 and 52, respectively, Shi further teaches “the plurality of random access 2responses are transmitted, corresponding to the first random access resource, and each random 3access response is for a different subset of a plurality of UEs,” as recited in both claims. Shi, ¶¶ [0098-0099], each random access response (RAR) is for a particular UE, where each UE makes up a subset of the plurality of UEs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in the system of Jung, generate and transmit a plurality of random access response messages, as in Shi, to accommodate more user terminals and thus more efficiently using the wireless resources. See Shi, ¶¶ [0009-0010].

Regarding claims 26 and 58, which depend from claims 20 and 52, respectively, Jung further teaches “a single random access response 2message, corresponding to the first random access resource, contains information for each UE 3that transmits a random access preamble within the first random access resource,” as recited in both claims. Jung, Fig. 8, step 880, ¶ [0041].

Regarding claims 27 and 59, which depend from claims 20 and 52, respectively, Jung further teaches “a first random access response 2message includes an indication of one or more preamble IDs, one or more SSs, one or more 3random access resources, or any combination thereof, for which the first random access 4response message is carrying information,” as recited in both claims. Jung, ¶¶ [0035-0036], [0041-0043].

Regarding claims 28 and 60, which depend from claims 27 and 59, respectively, Jung further teaches “the indication comprises a flag, a 2bitmap identifying preambles, SSBs, random access resources, specific information for 3additional random access response messages, or any combination thereof,” as recited in both claims. Jung, ¶¶ [0031], [0035], [0036].

Regarding claims 30 and 62, which depend from claims 20 and 52, respectively, Jung further teaches “the configuration information is predetermined configuration information, is received from the base station, is received from Attorney Docket No. PN554.01 (93519.1923)Qualcomm Ref. No. 180248 60 3an upper layer, is based on a capability of the UE, is received from a Jung, ¶¶ [0018-0019], [0023], [0053].

Regarding claims 31 and 63, which depend from claims 20 and 52, respectively, Jung further teaches “different SSBs of the plurality of 2SSBs may have different configuration information,” as recited in both claims. Jung, ¶ [0041].

Regarding claims 32 and 64, which depend from claims 20 and 52, respectively, Jung further teaches “the configuration information is 2based on a number of actually transmitted SSBs,” as recited in both claims. Jung, Fig. 10, step 1040, ¶ [0051].

Claims 8, 9, 24, 25, 40, 41, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Shi, as applied to claims 1, 20, 33, and 52, respectively, above, and in further view of previously applied U.S. Pat. Appl. Publ’n No. 2019/0052487, to Shelby et al. (“Shelby”), both of which are in the same field of connection establishment as the claimed invention.

Regarding claims 8, 24, 40, and 56, which depend from claims 1, 20, 33, and 52, respectively, Jung further teaches that RA-RNTIs may be associated with one or more corresponding SSBs. Jung, Fig. 3, ¶ [0031]. Neither Jung nor Shi explicitly teaches the remaining limitation. Shelby remedies this deficiency and teaches “multiple [RNTIs] are associated 5with the same … resource6,” as recited in all claims. Shelby, Table 4, ¶¶ [0239], [0244], an RNTI may have a many-to-one relationship with the same resource. It is further noted that neither Jung nor Shelby teach the exact relationship as recited in claims 24 and 56. Namely that there is a many-to-one relationship of RA-RNTIs with the same resource, and thus, also one or more corresponding SSBs. Even so, Jung teaches that an RA-RNIT is associated with See Shelby, ¶ [0244]. Moreover, Shi teaches a many-to-one relationship of RA-RNTIs to associated resources. Shi, ¶¶ [0098-0099]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in the system of Jung, to have a many-to-one relationship among RA-RNTIs and resources, as in Shi, to accommodate more user terminals and thus more efficiently using the wireless resources. See Shi, ¶¶ [0009-0010].

Regarding claims 9, 25, 41, and 57, which depend from claims 1, 20, 33, and 52, Jung further teaches that an RA-RNTI may be associated with one or more SSBs that are associated with one or more random access resources. Jung, Fig. 3, ¶ [0031]. Jung does fails to explicitly teach the remaining limitation. Shelby remedies this deficiency and teaches “a single [RNTI] is associated with multiple … resources”. Shelby, Table 4, ¶¶ [0239], [0243], an RNTI may have a one-to-many relationship with the resources. It is further noted that neither Jung nor Shelby teach the exact relationship as recited in claims 25 and 57. Namely that there is a one-to-many relationship of an RA-RNTI with the multiple random access resources, and thus, also one or more corresponding SSBs. Even so, Jung teaches that an RA-RNIT is associated with one or more corresponding SSBs, see Fig. 3, ¶ [0031], and Shelby teaches that an RNTI, such as the RA-RNIT of Jung, is associated with a multiple resources, see Shelby, ¶¶ [0239], [0243]. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the teachings of Jung and Shelby to make obvious the invention See Shelby, ¶ [0243].

Claims 15, 29, 47, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Shi, as applied to claims 1, 20, 33, and 52, respectively, above, and in further view of previously applied U.S. Pat. Appl. Publ’n No. 2020/0029384, to Hong et al. (“Hong”).

Regarding claims 15, 29, 47, and 61, which depend from claims 1, 20, 33, and 52, respectively, Shi further teaches that a system may transmit a plurality of random access response messages. Shi, ¶¶ [0098-0099]. As noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in the system of Jung, generate and transmit a plurality of random access response messages, as in Shi, to accommodate more user terminals and thus more efficiently using the wireless resources. See Shi, ¶¶ [0009-0010]. 
However, neither Jung nor Shi teaches the additionally recited limitation, in particular that a random access response indicates a preamble index. Hong remedies this deficiency and teaches the random access response “2indicates a preamble index,” as recited in the claims, albeit in slightly different ways. Hong, ¶¶ [0084], [0086]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a preamble index in a random access response message, as in Hong, with the combination of Jung and Shi to allow the UE to subsequently stop monitoring, at least for a period of time, for random access responses, thus, freeing resources. See Hong, ¶ [0086].

Allowable Subject Matter
Claims 11, 12, 43, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or suggest, either alone or when combined, all of the limitations as recited in at least claims 11 and 43, from which claims 12 and 44 depend, respectively. In particular, none of the prior art of record teaches or suggests a UE or wireless terminal that, when monitoring for random access responses, identifies at least two random access responses, orders (i.e., ranks, arranges, prioritizes) the at least two random access responses, and attempts to decode the at least two random access responses according to the order. The prior art of record teaches that a UE may decode the random access responses, and also teaches decoding random access responses based on a downlink coverage enhancement level, see U.S. Pat. Appl. Publ’n No. 2016/0295609, to Vajapeyam et al., at ¶ [0085], but the prior art does not necessarily teach receiving two or more, ordering them, and then attempting to decode them based on the order.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2018/0324853 also describes sending a plurality of random access response. See Fig. 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/        	Primary Examiner, Art Unit 2413